22Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicant’s Preliminary Amendment dated 02 Jun 2020 cancels claims 1 and 2; adds new claims 3-22; thereby providing claims 3-22 pending.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3-6, 9-15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley (US 2015/0324636).
	For claim 3 and 11, Bentley discloses an immersive display system, comprising: 
	a display, in communication with one or more processors ([0161]: display 120 coupled to computer 160); and 
	a plurality of sensor modules, in communication with the one or more processors ([0161]: an integrated sensor and video motion analysis method.), 
	wherein the one or more processors are configured to: receive data obtained by the plurality of sensors modules to determine a control command ([0239] e.g. synchronized event videos based on motion analysis for having event data based on a motion command with the required speed for the event); 
	selectively cull one or more subsets of a plurality of data sets according to the control command ([0297]: e.g. highlight frames for culled frames from a server and sending the frames to an emergency service based on different cameral field of views); and 
	transmit the one or more subsets to the display ([0161]: enable event based viewing and low power transmission of events and communication with an app executing on a mobile device and/or with external cameras to designate windows that define the events). 

	For claims 5 and 12, Bentley discloses the immersive display system of claim 3, wherein the plurality of data sets comprise video and audio content ([0297]: The videos that cover the event, or any other sensors near the event and near the time may also be queried and sent out to define a group event. Other sensor data, including heart rate and sound or sound levels may also be indicative of an event that is worthy of a highlight or other type of event). 
	For claims 6 and 13, Bentley discloses the immersive display system of claim 3, wherein the one or more processors is configured to determine a field of interest of a viewer of the display based at least on the data obtained by the plurality of sensor modules, wherein the control command is determined based at least in part on the field of interest ([0240]e.g. metric of interest for the user such as the criteria for selecting the view for the event and getting thumbnails of the video frames that meet the criteria with paragraph 297 for getting different field of views using multiple cameras at a location using sensor based video analysis). 
	For claim 9, Bentley discloses the immersive display system of claim 3, wherein the immersive display system is a head-mounted display (HMD) ([0117] FIG. 2A illustrates a helmet based mount that surrounds the head of a user wherein the helmet based mount holds a motion capture sensor. FIG. 2B illustrates a neck insert based mount that enables retrofitting existing helmets with a motion capture sensor). 	
	For claim 10, Bentley discloses the immersive display system of claim 3, wherein an amount of culling is configured to be proportional to an available or desired bandwidth between a server system and the processor ([0299]: e.g. determining non-highlight frames based on bandwidths and storage requirements from the video),. 

	For claim 17, Bentley discloses wherein the video and audio content comprises two-dimensional, three-dimensional, or virtual reality video and audio content ([0160]: video content). 
	For claim 19, Bentley discloses the method of claim 11, wherein the field of interest information is further adjusted based on user input methods ([0213]: The difference in clocks from the sensor and computer may be utilized to request images data from any camera local or pointing at the location of the event for the adjusted times to take into account any clock difference at 1702.) See also, Laksono [0030]: The video encoding module 132 generates a fovea encoded video signal 134 in accordance with the fovea tracking data 124 to a first accuracy within the region(s) of viewer focus and to a second encoding accuracy outside the region(s) of viewer focus, such that the ratio between the first encoding accuracy and the second encoding accuracy is adjusted according to the transmission bandwidth). 
	For claim 20, Bentley discloses the method of claim 11, wherein the one or more subsets that are within the viewer's field of interest are selectively culled ([0297]: e.g. highlight frames for culled frames from a server and sending the frames to an emergency service based on different cameral field of views). 
	For claim 21, Bentley discloses the method of claim 11, wherein the field of interest of the viewer is obtained by monitoring one or more sensors local to the viewer ([0195]: This may include a broadcast message requesting video from a particular proximal camera or a camera that is pointing in the direction of the event. In one or more embodiments, the computer is further configured to broadcast a request for camera locations proximal to the event or oriented to view the event, and optionally display the available cameras, or videos therefrom for the time duration around the event of interest). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2015/0324636) in view of Laksono (US 2015/0279418)
	For claims 7 and 22, while Bentley does not, Laksono teaches wherein the plurality of sensor modules are configured to track body movement, head movement, and eye movement of a viewer of the display ([0035] In this example, during a scene of a video program depicted in screen display 140, the viewer fovea tracking generator 120 tracks the eye and/or head movements of the viewer to determine a region of viewer interest 142. The video source 135 generates the received signal 98 to enhance the encoding accuracy in region of viewer interest 142 and to reduce the encoding accuracy regions of the video outside of the region, 142.). It would be obvious to a person with ordinary skill in the art to combine the fovea  tracking teachings of Laksono with the teachings of Bentley to provide the predictable improvement that encoding of the peripheral regions can be sacrificed to generate a higher ratio of compression difference between the fovea and peripheral regions. 
	For claim 8, while Bentley does not, Laksono teaches wherein the plurality of sensor modules are configured to track stereo view information for each eye of the viewer ([0035]: e.g. viewer fovea tracking generator 120 tracks both eye and/or head movements of the viewer). It would be obvious to a person with ordinary skill in the art to combine the fovea  tracking teachings of Laksono with the teachings of Bentley to provide the predictable improvement as discussed for claim 7.
	For claim 18, while Bentley does not, Laksono teaches wherein the control command information is further based at least on foveal area and foveal area target shape ([0035]: e.g. The video source 135 generates the received signal 98 to enhance the encoding accuracy in region of viewer interest 142 and to reduce the encoding accuracy regions of the video outside of the region, 142.).	 It would be obvious to a .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Broeck; Sigurd	US 20150085056 A1	METHOD, SERVER, AND TERMINAL FOR CONDUCTING A VIDEO CONFERENCE
Berstis, Viktors	US 20040010803 A1	Anticipatory image capture for stereoscopic remote viewing with foveal priority
Tran; Bao et al.	US 10149958 B1	Systems and methods for computer assisted operation
Rangarajan; Srikanth et al.	US 20170054987 A1	Optimizing Remote Graphics Delivery and Presentation
Kumar; Naveen	US 10335572 B1	Systems and methods for computer assisted operation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485